


AMENDMENT #4
 
to the
 
COMMERCIAL SUPPLY AGREEMENT
(originally effective May 23, 2007)
 
by and between
 
LG DISPLAY CO., LTD. (“LGD”) - formerly named LG.PHILIPS LCD CO., LTD.
 
and
 
UNIVERSAL DISPLAY CORPORATION (“UDC”)




This Amendment #4 shall amend and modify, to the extent of any inconsistency,
the provisions of the above-referenced Commercial Supply Agreement, as
previously amended effective as of June 30, 2008, again effective as of June 30,
2009, and again effective as of December 31, 2009 (the “Agreement”).  This
Amendment #4 shall be effective as of June 30, 2010.


1.           Article 9.1 of the Agreement is hereby amended to extend the term
of the Agreement for six (6) additional months, through December 31, 2010.


2.           Except as set forth in this Amendment #4, all other terms and
conditions of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Amendment #4 to be executed by their duly authorized representatives:




LG DISPLAY CO.,
LTD.                                                                           UNIVERSAL
DISPLAY CORPORATION






By:
           /s/ Byung Chul Ahn                                
 
By:
           /s/ Steven V. Abramson 
         
Name:
           Byung Chul Ahn                                
 
Name:
           Steven V. Abramson 
         
Title:
           Vice President                                
 
Title:
           President                      
         
Date:
           July 15, 2010                                
 
Date:
           July 23, 2010                                




UDC and LGD Confidential
 
 

--------------------------------------------------------------------------------

 
